Citation Nr: 1014071	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-14 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a skin disability, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2004 and December 2004 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which respectively granted and 
continued a 10 percent disability rating for a skin 
disability (tinea cruris, claimed as a skin rash inside the 
groin region).  In June 2006, the Veteran's case was 
transferred to the RO in Atlanta, Georgia.

The Board acknowledges that, in a May 2006 statement, the 
Veteran requested a Travel Board hearing.  The requested 
hearing was scheduled for November 18, 2008.  However, the 
Veteran did not report for that hearing.  None of the notice 
letters was returned as undeliverable.  The Veteran has not 
provided good cause for his failure to report for his 
hearing.  Nor has he requested that it be rescheduled. 
Accordingly, the Veteran's request for a hearing is 
considered to be withdrawn.  38 C.F.R. § 20.704(d) (2009).

As a final introductory matter, the Board notes that the 
Veteran has been separately diagnosed with tinea cruris of 
the groin region and tinea pedis and onychomycosis of the 
feet.  Moreover, in addition to seeking an increased rating 
for his service-connected skin disability affecting the groin 
region, he has filed a separate claim for service connection 
for a skin disability affecting the feet.  That service 
connection claim was denied in an April 2003 rating decision, 
which the Veteran did not timely appeal.  In September 2004, 
the Veteran applied to reopen his previously denied claim, 
but the RO determined in a January 2006 rating decision that 
new and material evidence had not been submitted.  
Consequently, the claim remained denied.  The Veteran has not 
filed a notice of disagreement with respect to that claim 
and, therefore, it is not before the Board.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002).  However, because the Veteran's 
service-connected skin condition is manifested by essentially 
the same symptoms in both his groin region and feet, he is 
only entitled to a single disability rating that encompasses 
all overlapping symptomatology affecting those parts of his 
body, notwithstanding the different diagnoses rendered with 
respect to each part.  Amberman v. Shinseki, 570 F.3d 1377 
(2009) (two defined diagnoses constitute the same disability 
for purposes of 38 C.F.R. § 4.14 if they have overlapping 
symptomatology).

FINDINGS OF FACT

1.  VA scheduled the Veteran for an examination in connection 
with his claim for an increased rating for a skin disability 
in January 2005.  The report of contact shows that the 
Veteran did not appear for that examination scheduled for 
January 10, 2006.  

2.  The Veteran has not demonstrated good cause for his 
failure to report for the January 10, 2006, examination.  Nor 
has he expressed a willingness to report for a VA examination 
if another is scheduled.


CONCLUSION OF LAW

The Veteran's claim for an increased rating for a skin 
disability must be denied as a matter of law.  38 C.F.R. 
§ 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2008); 38 C.F.R. § Part 4 (2009).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4 (2009).  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination scheduled in conjunction with a 
claim for increase, that claim shall be denied.  38 C.F.R. 
§ 3.655(b) (2009).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  38 C.F.R. 
§ 3.655(a) (2009).

The record reflects that the Veteran was granted service 
connection for a skin disability, effective February 3, 1998.  
He filed a claim for an increased rating in September 2002.  
Therefore, his claim is not an original compensation claim, 
but a claim for increase.  38 C.F.R. § 3.655(b) (2009).  

Because the Veteran filed his claim for an increased rating 
in September 2002, only the revised criteria for rating skin 
disabilities, effective August 30, 2002, are applicable to 
the claim.  67 Fed. Reg. 49,590-96 (July 31, 2002); 67 Fed. 
Reg. 58,448 (September 16, 2002).  The Board recognizes that, 
during the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective October 23, 2008.  
However, those amendments only apply to applications for 
benefits received on or after October 23, 2008.  73 Fed. Reg. 
54, 708 (Sept. 23, 2008).  While the Veteran can request a 
review under these new clarified criteria, he has not done so 
in this case.

The Veteran's skin disability has been rated by analogy under 
the diagnostic criteria pertaining to dermatitis and eczema 
and dermatophytosis.  38 C.F.R. § 4.118; Diagnostic Code (DC) 
7806-7813 (2009).  

In written statements and testimony before a Decision Review 
Officer, the Veteran contends that his skin disability 
fluctuates in severity throughout the year and is generally 
at its worst during the hot and humid months.  He asserts 
that the disability is manifested by burning, itching, 
inflammation, scaling, and hyper- and hypopigmentation 
throughout his groin region, which flares up when he 
perspires and interferes with his work to the extent that he 
constantly feels the need to scratch himself in public.  
Additionally, the Veteran claims that the skin disability 
affecting his groin region has spread to his feet.  

At a March 2003 VA skin examination, the Veteran reported 
intermittent problems with a rash in his groin area and 
similar problems with his feet.  He treated the skin 
disability with prescription and over-the-counter topical 
medications, but denied any use of systemic corticosteroid or 
immunosuppressive drug therapy.  Clinical evaluation revealed 
diffuse, but minimal-scale hyperpigmentation around the 
groin, with an area of macular depigmentation in the right 
scrotal sac measuring 2 centimeters in length and 1 
centimeter in width.  Additionally, the Veteran was found to 
have minimal scaling on the soles of his feet and somewhat 
thickened, yellowed toenails.  Potassium hydroxide testing 
was negative for fungus in the groin, upper thighs, or feet.  
Based on the results of the examination, the VA examiner 
diagnosed the Veteran with tinea cruris, but noted that the 
disease was not currently in an active stage.  The total 
affected body area was estimated at 2 percent.  

At a May 2004 VA examination, the Veteran reported that his 
symptoms remained variable, but always worsened when he was 
hot and sweaty.  He stated that those symptoms continued to 
affect both the region around his groin and his feet.  The 
Veteran added that a dermatologist had told him when he left 
service that the tinea cruris on his groin had probably 
affected his feet as well.  He also stated that the rash on 
his feet flared up when he was at his job site due to the 
steel-toe shoes he was required to wear there.  

On clinical examination, the Veteran was found to have 
diffuse hyperpigmentation with some scaling in the inguinal 
region, including two completely depigmented areas on the 
left and right sides of his scrotum, each measuring 2 
centimeters in length and 1 centimeter in width.  His feet 
were found to have "moccasin distribution" scaling, with 
additional scaling and maceration between the toes.  
Additionally, his great toenails and fifth toenails were 
noted to have subungual hyperkeratosis and debris, 
bilaterally.  Potassium hydroxide testing was negative for 
fungus on the groin and feet.  

Based on his clinical findings, the May 2004 VA examiner 
diagnosed the Veteran with tinea cruris, with hyper and 
hypopigmentation; onychomycosis; and chronic tinea pedis, 
"which may have some connection to his feet burning, 
itching, and hurting."  Additionally, the examiner noted 
that the Veteran's skin conditions were "active at this 
time."  The total affected body area was estimated at 4 
percent.  While the examiner noted that the areas of 
depigmentation around the groin were "very likely 
permanent," he expressly found that there was no 
disfigurement associated with the Veteran's skin disability.

From May 2004 to December 2005, the Veteran sought periodic 
VA treatment for his skin disability.  In November 2004, he 
was referred for a VA dermatology consultation, but did not 
report.  The Veteran subsequently returned to his VA general 
medical provider to seek treatment for additional complaints 
of burning and pain associated his skin disability.  In 
November 2005, he was prescribed additional topical cream and 
referred for a podiatry and general surgery consultation.

The Veteran was scheduled for a follow-up VA examination on 
January 10, 2006, to assess the current severity of his 
service-connected skin disability.  However, he did not 
report for that examination.

The record thereafter shows that the RO sent the Veteran a 
January 2006 statement of the case informing him that, due to 
his failure to appear for a VA examination, his claim for an 
increased rating for a skin disability was being denied.  
38 C.F.R. § 3.655(b) (2009).  The Veteran responded by 
submitting a May 2006 Form 9, Appeal to Board of Veterans' 
Appeals, perfecting his appeal.  At that time, he requested a 
Travel Board hearing, but made no mention of any willingness 
or desire to appear for a rescheduled VA examination.  Nor 
did he provide a reason for his failure to report for the 
previously scheduled examination. 

Pursuant to the Veteran's request, a Travel Board hearing was 
scheduled for November 2008.  However, he did not appear for 
the scheduled hearing, and thus effectively withdrew that 
hearing request.  38 C.F.R. § 20.704(d) (2009).  The Veteran 
has not submitted any additional evidence in support of his 
claim.  Nor has he provided any information that would enable 
VA to request such evidence on his behalf, despite receiving 
multiple requests that he submit additional information to 
support his increased rating claim.  Consequently, any 
additional evidence that might have been elicited in support 
of that claim has not been not obtained because of his 
failure to cooperate.  The Board reminds the Veteran that the 
duty to assist in the development and the adjudication of 
claims is not a one-way street.  If a claimant wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

The Board recognizes that during the pendency of this appeal, 
the Veteran moved from Tennessee to Georgia and that there 
are multiple addresses for him of record.  However, the Board 
considers it significant that none of the correspondence that 
VA sent the Veteran appears to have been returned as 
undeliverable.  Moreover, the Veteran himself has not 
complained of any failure to receive VA correspondence.  Nor 
has he alleged that he was not notified of his scheduled 
January 2006 VA examination.  In any event, there is a 
presumption of regularity that public officers perform their 
duties correctly, fairly, in good faith, and in accordance 
with law and governing regulations and the law presumes the 
regularity of the administrative process.  Marsh v. 
Nicholson, 19 Vet. App. 381 (2005); Marsh v Nicholson, 19 
Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 
(2003).  Thus, in the absence of objective evidence to the 
contrary, the Board concludes that the Veteran had knowledge 
of his scheduled January 2006 VA examination.

When a claimant fails to appear for a scheduled reexamination 
pursuant to a claim for an increased rating, the claim must 
be denied, unless the appellant has good cause for his 
failure to appear.  38 C.F.R. § 3.655(b) (2009); Engelke v. 
Gober, 10 Vet. App. 396 (1997).  Because no such good cause 
has been shown in this case, the Board finds that the 
Veteran's claim for an increased rating for a skin disability 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

In reaching this determination, the Board considers it 
significant that, even if it were to afford the Veteran all 
benefit of the doubt and reach the merits on his claim, the 
evidence of record does not show that his skin disability has 
warranted a rating higher than 10 percent at any time during 
the pendency of this appeal.

The Veteran's disability has been rated under DC 7806, which 
contemplates disability due to dermatitis or eczema.  
38 C.F.R. § 4.118, DC 7806 (2009).  Under that diagnostic 
code, a 10 percent rating is warranted where at least 5 
percent, but less than 20 percent of the entire body or at 
least 5 percent, but less than 20 percent of exposed areas 
are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during a 12-month 
period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; where systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during a 12-month period.  A 60 percent rating is 
warranted where more than 40 percent of the entire body or 
more than 40 percent of the exposed areas are affected; or 
where there is constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  38 C.F.R. § 4.118, 
DC 7806 (2009).

Here, the evidence of record reflects that Veteran's skin 
disability has not exceeded more than 4 percent of his entire 
body since he filed his increased rating claim.  Nor has it 
been shown to require systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more during any 12-month period.  
Therefore, the Board finds no basis for assigning a rating in 
excess of 10 percent under DC 7806.  38 C.F.R. § 4.118, DC 
7806 (2009).

Nor is a higher rating warranted under DC 7813, which directs 
that forms of dermatophytosis, including tinea cruris of the 
inguinal area, be rated as scars or dermatitis, depending 
upon the predominant disability.  38 C.F.R. § 4.118, DCs 
7800-7806, 7813 (2009).  Here, the Veteran does not contend, 
and record does not otherwise show, that his skin disability 
is productive of scarring, and he has already been determined 
not to qualify for a higher rating under the DC 7806.  
38 C.F.R. § 4.118, DC 7806 (2009). 

Moreover, the Board has considered the applicability of other 
diagnostic codes pertaining to the skin.  The Board 
acknowledges that the Veteran has been diagnosed with fungal 
infections of the skin (tinea pedis and onychomycosis) which 
are not listed elsewhere in the rating code.  However, DC 
7819 directs that such disorders be rated as disfigurement of 
the head, face, or neck, scars, or dermatitis, depending upon 
the predominant disability.  38 C.F.R. § 4.118, DC 7819 
(2009).  The Veteran's overall skin disability most closely 
approximates dermatitis or eczema, which is contemplated by 
DC 7806, the rating criteria applied in this case.  38 C.F.R. 
§ 4.118, DC 7806 (2009).

Additionally, the Veteran has not been diagnosed with any of 
the disabilities covered by DCs 7815 (bullous disorders), 
7816 (psoriasis), 7817 (malignant skin neoplasms), 7818 
(benign skin neoplasms), 7820 (cutaneous manifestations of 
collagen-vascular diseases), 7822 (papulosquamous disorders), 
7823 (Vitiligo) 7824 (keratinization), 7825 (urticaria), 7826 
(vasculitis, primary cutaneous), 7827 (erythema multiforme; 
toxic epidermal necrolysis), 7828 (acne), 7829 (chloracne), 
7830 (scarring alopecia), 7831 (alopecia areata), 7832 
(hyperhidrosis), or 7833 (malignant melanoma).  38 C.F.R. § 
4.118, DCs 7815-7818, 7820-7833 (2009).  Accordingly, a 
rating under any of those diagnostic codes would not be 
appropriate. 

The Board recognizes that the Veteran's skin disability has 
been shown to have active and inactive stages.  Where the 
evaluation of such a disability that fluctuates in degree of 
disability is at issue, an examination of the disability 
during an active stage or during an outbreak is generally 
required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers 
v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks must be addressed).  However, the 
Veteran underwent a VA examination in May 2004, when his skin 
disability was expressly found to be in an active stage.  
Moreover, while he was afforded the opportunity for an 
additional VA examination, he declined to report and has not 
submitted any additional evidence in support of his claim.  
38 C.F.R. § 3.655(b) (2009); Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Accordingly, the Board finds that the evidence 
of record is sufficient to rate the Veteran's skin disability 
and that no further development is warranted.

In sum, the Board finds the Veteran is not entitled to higher 
rating for his skin disability as a matter of law.  38 C.F.R. 
§ 3.655(b) (2009).  Additionally, the Board notes that, even 
affording the Veteran all benefit of the doubt, the evidence 
of record does not show that his disability has warranted a 
rating in excess of 10 percent at any time during the 
pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  As the preponderance of the evidence is against the 
Veteran's claim for an increased rating, that claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Because the application of the law to the undisputed facts is 
dispositive as to the claim, it is unnecessary to remand for 
referral for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).  Moreover, while the 
Veteran has complained of increased pain and inconvenience at 
his job site due to his service-connected skin disability, 
the record shows that he remains employed and the evidence 
does not otherwise demonstrate marked interference with 
employment.  Furthermore, there is no evidence that his skin 
disability results in marked interference with employment 
beyond that contemplated in the 10 percent schedular rating.  
Nor has that disability been shown to warrant frequent, or 
indeed, any periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Accordingly, referral for consideration of an 
extraschedular rating is not warranted. 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).  

Finally, the provisions regarding notice and the duty to 
assist claimants have no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534 (2002).


ORDER

An increased rating for a skin disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


